DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination adjusting, via the one or more processors, a receive (RX) aperture of the antenna assembly to a particular orientation with respect to the signal source based on an interference signature associated with a wireless target-signal generated by the signal source and received at the antenna assembly, the interference signature including a correlation of an attained first signal-quality characteristic of the received wireless target-signal and an attained second signal-quality characteristic of the received wireless target-signal, and the first and second signal-quality characteristics being different types of signal-quality characteristics and having different functional dependencies on a combination of signal and noise associated with the received wireless target-signal.

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination an antenna assembly coupled to the one or more processors and attached to the mobile vehicle, the antenna assembly including a receive (RX) aperture and a transmit (TX) aperture; and a set of computer-executable instructions stored on the one or more memories which, when executed by the one or more processors, causes the system to: adjust the receive (RX) aperture of the antenna assembly to a particular orientation with respect to the signal source based on an interference signature associated with a wireless target-signal generated by the signal source and received at the antenna assembly, the 

	Dana et al. (US 10429707) discloses a method include determining a position and an orientation of a vehicle on which the antenna array is mounted or integrated, and determining an orientation of the radiation pattern of the antenna array using the orientation of the vehicle (col. 2 lines 4-13) and when the antenna array is receiving signals from a primary source, the radiation pattern (or gain) distortion techniques described herein (e.g., modifying the shape of the aperture by deactivating a subset of the antenna elements or applying non-uniform weighting) can be used to reduce the power of secondary signals received from the secondary sources, and therefore, reduce signal interference at the antenna array (col. 14 lines 9-16).

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648